Citation Nr: 1013546	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for fracture of the 
left distal scaphoid/spontaneous rupture of flexor carpi 
radialis.    

2.	Entitlement to service connection for a right hand/wrist 
disorder as secondary to the service-connected left wrist 
disorder.  

3.	Entitlement to service connection for a bladder/kidney 
disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1990 to March 1994.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO), which, inter alia, continued a 10 percent disability 
evaluation for service-connected fracture of the left distal 
scaphoid/spontaneous rupture of flexor carpi radialis, and 
denied service connection for a right hand/wrist disorder and 
a bladder/kidney disorder.  

As further discussed below, in a May 2009 rating decision, 
the RO increased the disability evaluation for service-
connected fracture of the left distal scaphoid/spontaneous 
rupture of flexor carpi radialis, effective January 6, 2006. 

The Veteran also perfected appeals as to service connection 
for right eye herpes zoster, lupus, colon polyps, 
hysterectomy, and endometriosis.  At her May 2008 hearing 
before a Decision Review Officer, she withdrew her service 
connection claims for colon polyps, hysterectomy, and 
endometriosis as noted in the transcript.  These claims are, 
therefore, deemed withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  In the May 2009 rating 
decision, the RO granted service connection for mixed 
connective tissue disease and herpes zoster.  As this 
decision represents a full grant of benefit sought as to 
these issues, these issues are likewise no longer before the 
Board. 

The extraschedular aspect of the Veteran's increased rating 
claim and service connection claim for a bladder/kidney 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The Veteran is right hand dominant.  

2.	Prior to January 6, 2006, the medical evidence of record 
indicated that the Veteran's service-connected fracture of 
the left distal scaphoid/spontaneous rupture of flexor carpi 
radialis was productive of mild limitation of motion, with 
mild muscular and neurological impairment.    

3.	Since January 6, 2006, the medical evidence of record has 
indicated that the Veteran's fracture of the left distal 
scaphoid/spontaneous rupture of flexor carpi radialis has 
been manifested by moderate incomplete paralysis of the 
median nerve in her left arm but has not been productive of 
severe muscular impairment or severe incomplete paralysis of 
the median nerve in her left arm.  

4.  Right Dupuytren's contracture and carpal tunnel syndrome 
of the right upper extremity is related to service-connected 
left wrist disorder.


CONCLUSIONS OF LAW

1.	Prior to January 6, 2006, the criteria for a rating in 
excess of 10 percent for the Veteran's service-connected 
fracture of the left distal scaphoid/spontaneous rupture of 
flexor carpi radialis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.71a, 4.73, 
4.124a, Diagnostic Codes 5214, 5215, 5307, 8515 (2009).

2.	From January 6, 2006, the criteria for a rating in excess 
of 20 percent for the Veteran's service-connected left distal 
scaphoid/spontaneous rupture of flexor carpi radialis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.69, 4.71a, 4.73, 4.124a, Diagnostic Codes 5214, 
5215, 5307, 8515 (2009).

3.	The Veteran's right Dupuytren's contracture and carpal 
tunnel syndrome of the right upper extremity is related to 
her service-connected left distal scaphoid/spontaneous 
rupture of flexor carpi radialis.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in March and 
May 2006.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate her claims, and of the 
general elements that comprise her claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate her 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
(effective May 30, 2008) during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided the notification 
letters to the Veteran prior to the rating decision on appeal 
in this matter.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification.  VA did 
not provide the Veteran with a notification letter listing 
the specific rating criteria for wrist disorders.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the November 2007 Statement of the Case (SOC) and May 2009 
Supplemental SOC (SSOC) the RO provided the Veteran with the 
applicable rating criteria for her left wrist disorder.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely and incomplete notice to be harmless error 
in this matter.   

In any event, the United States Court of Appeals for Veterans 
Claims (Court) decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice her contentions.  
VA obtained medical records relevant to this appeal and has 
provided the Veteran with VA compensation examinations for 
her claims.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded her current complaints, conducted appropriate 
physical examinations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these examination 
reports are adequate for purposes of rendering a decision in 
the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
has not contended otherwise.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II. Fracture of the Left Distal Scaphoid/spontaneous Rupture 
of Flexor Carpi Radialis

The Veteran was service-connected for a left wrist disorder 
in an August 1994 rating decision and a 10 percent disability 
evaluation was assigned.  The Veteran did not appeal that 
decision.  

In January 2006, the Veteran filed a claim for increased 
rating for her left wrist disorder.  In the February 2007 
rating decision on appeal, the RO continued the assigned 10 
percent disability evaluation.  In a May 2009 rating 
decision, the RO increased the assigned disability evaluation 
to 20 percent, effective the date of claim for increase 
(January 6, 2006).  The record indicates that the Veteran 
continues to seek a higher evaluation.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (noting that an appellant is presumed 
to be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  

In this decision, the Board will assess whether a higher 
rating has been warranted since January 6, 2005, one year 
prior to the Veteran's January 6, 2006, claim for increased 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  See also 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The RO has variously rated the Veteran's left wrist disorder 
under Diagnostic Codes 5215, 5307, and 8515.  See 38 C.F.R. 
§§ 4.71a, 4.73, 4.124a.  As the Veteran has been rated as at 
least 10 percent disabled during the appeal period since 
January 6, 2005, the Board will limit its analysis to whether 
a rating in excess of 10 percent has been warranted from 
then, and to whether a rating in excess of 20 percent has 
been warranted since January 6, 2006, the effective date for 
the May 2009 increased rating to 20 percent.        

Under Diagnostic Code 5215, disabilities of the wrist are 
evaluated.  This code authorizes a maximum rating of 10 
percent for limitation of motion.  As such, this provision 
cannot form the basis for an increased rating.  
Parenthetically, the Board notes that Diagnostic Code 5214 
authorizes higher ratings for ankylosis in the wrist.  As 
there is no evidence of record of ankylosis in the left 
wrist, the Veteran has not been rated under that provision.  
See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5307, disabilities of muscles in the 
upper arm are evaluated.  This provision provides the 
following criteria for the non-dominant hand (the Veteran is 
right hand dominant):  a 10 percent rating for moderate 
impairment, a 20 percent rating for moderately severe 
impairment, and a 30 percent rating for severe impairment.  
See 38 C.F.R. § 4.73, Diagnostic Code 5307.  

Under Diagnostic Code 8515, disability of the median nerve is 
evaluated.  This provision provides the following criteria 
for the non-dominant hand:  a 10 percent rating for mild 
incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis in the, a 40 percent rating for severe 
incomplete paralysis, and a 60 percent rating for complete 
paralysis.  See 38 C.F.R. § 4.124a.  

The evidence of record relevant to the Veteran's claim for 
increase, and dated since January 2005, consists of VA 
treatment records, VA compensation examination reports dated 
in August 2006 and January 2009, private treatment records 
and reports, and the Veteran's own statements.  

With regard to the private records, a May 2005 private 
treatment record noted normal strength and motion in the left 
arm with no neurological symptomatology.   An April 2006 
private report of record providing details regarding the 
Veteran's right upper extremity disorders noted physical 
examination of the left upper extremity was unremarkable.  
The Board notes that private treatment records dated from 
November 2004 to July 2006 reference the Veteran's in-service 
left wrist injury, but are negative for adverse symptoms 
associated with the left wrist.  These records mainly focus 
on the Veteran's right upper extremity disorder(s).  

With regard to the VA treatment records, the Board has 
reviewed records dated between January 2006 and February 
2009.  These records include a June 2007 neurology treatment 
note showing the Veteran's complaints of left upper extremity 
pain, and stating that the Veteran indicated limitation of 
motion and indicated sensory changes in the median nerve as 
compared to the ulnar nerve.  The clinician stated that he 
suspected "generalized length-dependent neuropathy likely 
related [with her] underlying connective tissue disorder."  
He also noted "mononeuritis multiplex pattern, with chiefly 
ulnar nerve affected on the left side, but also the median 
nerve."  The clinician indicated that the Veteran's symptoms 
had worsened "about two months ago."  Additionally, a 
November 2008 VA record indicates that the Veteran was fitted 
for a splint for left carpal tunnel syndrome.  

The August 2006 VA compensation examination reports note the 
Veteran's complaints of severe and continuous pain, flare 
ups, functional weakness, severe limitation of motion, 
stiffness, swelling, heat, redness, giving way, locking, 
fatigability, and lack of endurance.  On examination, the 
examiner noted weak muscle strength in palmar flexion and 
dorsiflexion, and radial deviation and ulnar deviation.  The 
examiner noted range of motion of 0 degrees dorsiflexion, 15 
degrees of palmar flexion, radial deviation of 0 degrees with 
pain, and ulnar deviation of 0 degrees.  (On the joint 
portion of the examination, the ranges of motion were 
identical with the exception of radial deviation which was 
noted to be 0 to 5 degrees).  The examiner indicated that 
repetitive movement on palmar flexion caused increasing pain 
without a change in range of motion, but noted no muscle 
herniation.  The examiner diagnosed the Veteran with status 
post spontaneous rupture of flexor carpi ulnaris, flexor 
carpi radialis with weakness on palmar flexion, dorsiflexion, 
and radial and ulnar deviation.  The examiner also noted an 
August 2006 x-ray report of record which found in the 
Veteran's left wrist a slight irregularity of the scaphoid 
consistent with her original in-service injury that had 
healed, but found no evidence of acute injury or articular 
abnormality.  

The January 2009 VA compensation examination report 
reiterated many of the Veteran's complaints of limitation and 
pain noted in the August 2006 report.  The examiner further 
noted that there was no evidence of ankylosis.  He noted 
objective evidence of pain on active motion, and noted the 
following range of motion:  dorsiflexion from 0 to 30 
degrees, left palmar flexion from 0 to 50 degrees, left 
radial deviation from 0 to 15 degrees, and left ulnar 
deviation from 0 to 10 degrees.  The examiner stated that 
range of motion was reduced after repetitive motion, and was 
noted as follows:  dorsiflexion from 0 to 25 degrees, left 
palmar flexion from 0 to 45 degrees, left radial deviation 
from 0 to 15 degrees, and left ulnar deviation from 0 to 10 
degrees and noted left hand strength at 4/5.  

The Veteran also underwent VA neurological testing on her 
left upper extremity in January 2009.  The examiner indicated 
no neurological deficits, no muscle atrophy, bicep and 
triceps strength of 3+ in the upper left extremity, no 
abnormal muscle tone or bulk, and no abnormal movement.  The 
examiner indicated that an electrodiagnostic study indicated 
normal results and stated that there was no objective 
evidence of carpal tunnel syndrome.  

Lastly, January 2009 VA x-rays indicated a normal left hand, 
and an old healed fracture of the scaphoid, with no other 
abnormality or change since the August 2006 x-ray.    

	Prior to January 6, 2006

As noted, an increase under Diagnostic Codes 5214 and 5215 
would have been unwarranted prior to January 6, 2006 because 
the Veteran does not have ankylosis in her upper left 
extremity and the maximum rating under Diagnostic Code 5215 
is 10 percent.  See 38 C.F.R. § 4.71a.  

A rating in excess of 10 percent would have been unwarranted 
under Diagnostic Code 5307 because the evidence does not 
indicate at least moderately severe muscle impairment from 
January 6, 2005, to January 6, 2006.  See 38 C.F.R. §§ 3.400, 
4.55, 4.56, 4.73.  In other words, the evidence does not 
indicate a through and through or deep penetrating wound 
caused by a high velocity missile, or such symptoms as 
prolonged infection, sloughing off of soft parts, 
intermuscular scarring, loss of deep fascia, loss of power, 
weakness, a lowered threshold of fatigue, fatigue pain, 
impairment of coordination, or uncertainly of movement.  See 
38 C.F.R. § 4.56.  Rather, the evidence prior to January 2006 
- found primarily in the private treatment records - 
indicated normal strength and motion in the left upper 
extremity.  

A rating in excess of 10 percent would have been unwarranted 
prior to January 2006 under Diagnostic Code 8515 as well.  As 
previously indicated, a 20 percent rating is warranted under 
Diagnostic Code 8515 for moderate incomplete paralysis in the 
minor (left) extremity.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.    

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a. 

In this matter, the evidence dated prior to January 6, 2006, 
indicates that the Veteran did not exhibit adverse 
neurological symptomatology in her left upper extremity.  In 
fact, May 2005 private treatment records indicate no 
neurological symptomatology, while private treatment records 
dated in 2004 and 2005 are silent regarding current symptoms 
in the left upper extremity.  

As the evidence of record dated prior to January 6, 2006, 
indicates that the Veteran's left upper extremity disorder 
was asymptomatic at that time, the Board finds a rating in 
excess of 10 percent unwarranted prior to that date.  See 
38 C.F.R. §§ 3.400, 4.55, 4.56, 4.71a, 4.73, 4.124a.

	Since January 6, 2006

The Board has also reviewed the evidence to determine whether 
a rating in excess of the 20 percent awarded effective 
January 6, 2006, would be supported by the record.  In doing 
so, the Board has also reviewed the criteria noted under 
Diagnostic Codes 5307 and 8515.  

Under Diagnostic Code 5307, the next-highest rating in excess 
of the currently assigned 20 percent is 30 percent, which is 
reserved for severe muscle impairment in the non-dominant 
(left) extremity.  Under Diagnostic Code 8515, the next 
highest rating is 40 percent, which is reserved for severe 
neurological impairment in the minor (left) extremity.  In 
reviewing this criteria, the Board also notes 38 C.F.R. 
§ 4.55(a), which states that a muscle disability rating 
should not be combined with a peripheral nerve paralysis 
rating of the same body part involving the same function. 

In assessing the evidence of muscle disability and 
neurological impairment, the Veteran's complaints of severe 
pain and limitation of motion in her left upper extremity 
have been considered.  The Board notes that it has also 
considered the objective medical evidence of record 
pertaining to this disability.       

As for the evidence of muscle disability, the exact nature of 
the Veteran's muscle disability since January 6, 2006 is 
unclear.  On the one hand, the August 2006 and January 2009 
VA examiners noted fatigue, limitation of motion, and pain on 
motion.  On the other hand, the private medical records dated 
until July 2006 indicated no muscular disability in the 
Veteran's upper left extremity.  Also, the January 2009 VA 
examiners noted good muscle strength in the upper left 
extremity, and found no muscle atrophy.  What is clear, 
however, is that the criteria noted in the code for severe 
muscle disabilities is not present in this case.  

Under 38 C.F.R. § 4.56, severe disability of the muscle is 
present where there has been through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4).  Objective findings of severe muscle disability 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in the missile track.  Id.  Palpation 
shows loss of deep fascia or muscle substance, or soft, 
flabby muscles in the wound area.  Id.  Muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.  In addition, severe muscle 
disability can be indicated by x-ray evidence of minute 
multiple scattered foreign bodies, adhesion of scars, 
diminished muscle excitability, or visible evidence of 
atrophy or induration.  Id.

As the medical evidence does not indicate the level of 
impairment noted under the code for severe muscle 
disabilities, an increased rating is unwarranted from January 
6, 2006, for a muscle disorder in the upper left extremity.  
See 38 C.F.R. §§ 4.55, 4.56, 4.73.

As for the evidence of neurological impairment, the Board 
likewise finds insufficient medical evidence to characterize 
the Veteran's symptomatology as severe incomplete paralysis.  
The medical evidence does show that the Veteran has some 
neurological manifestations in her upper left extremity.  
That evidence formed the basis for the RO's May 2009 rating 
increase to 20 percent disabling; however, that evidence does 
not indicate severe impairment under Diagnostic Code 8515.  

A June 2007 treatment note indicated that a VA physician 
suspected "generalized length-dependent neuropathy likely 
related [with her] underlying connective tissue disorder."  
He also noted "mononeuritis multiplex pattern, with chiefly 
ulnar nerve attached on the left side, but also the median 
nerve."  However, the January 2009 VA neurology examination 
indicated no neurological deficits, and showed an 
electrodiagnostic study yielded normal results.  In sum, the 
medical evidence may indicate some neurological symptoms; but 
these symptoms cannot be characterized as severe.  Indeed, 
the objective evidence does not show muscle atrophy, motor 
function impairment, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  Rather, the evidence 
indicates that the Veteran's neurological symptoms are wholly 
sensory, or mild to moderate in degree.  38 C.F.R. § 4.124a. 

As the medical evidence does not indicate severe incomplete 
paralysis in the peripheral nerves, an increased rating is 
unwarranted from January 6, 2006, for the Veteran's service-
connected fracture of the left distal scaphoid/spontaneous 
rupture of flexor carpi radialis.  See 38 C.F.R. § 4.124a.   

As such, the Board finds increased schedular ratings 
unwarranted here under Diagnostic Codes 5214, 5215, 5307, or 
8515, either prior to or after January 6, 2006.  As the 
preponderance of the evidence is against the Veteran's claim 
for increase, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In deciding against the Veteran's claim for increase, the 
Board notes closely examined her statements regarding the 
claimed level of disability in her upper left extremity.  The 
Board finds that the Veteran's statements are particularly 
important because the record indicates that she is not a mere 
lay witness commenting on a medical matter beyond her level 
of competence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (noting that a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Rather, the record indicates that 
the Veteran is a medical professional.  The record indicates 
that she has been a professional nurse, and some evidence of 
record indicates she may even be a physician, although this 
is unclear.  Nevertheless, her comments carry evidentiary 
weight as it is clear that she is a medical professional.  
Notwithstanding her status, however, the Board must still 
review the objective evidence of record regarding the 
increased rating claim.  For the reasons already detailed, 
the objective evidence simply does not indicate severe 
muscular disability or severe neurological disability here.  

The Board also finds that any additional increase based on 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is unwarranted.  Despite the Veteran's 
complaints of pain and the minimal loss of range of motion 
noted on repetitive testing, the Board finds that the current 
rating schedule accounts for the Veteran's limitations in her 
upper left extremity and any additional limitation is 
insufficient to warrant a higher rating.  

III.  A Right Arm Disorder

The Veteran contends that she has developed a disability in 
her right upper extremity as a result of limitations she 
experiences due to her left upper extremity.  Specifically, 
she maintains that burdens associated with her profession as 
a midwife have led her to favor her left arm to the detriment 
of her right arm.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  

Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this matter, the evidence of record shows that the Veteran 
has a current right upper extremity disorder.  The January 
2009 VA examination report notes diagnoses of Dupytren's 
contracture and carpal tunnel syndrome.  As to whether these 
right upper extremity disorders relate to the Veteran's left 
upper extremity disorder, the Board finds the medical 
evidence of record in equipoise.  See 38 U.S.C.A. § 5107(b).

On the one hand, the advanced nurse practitioner who 
conducted the January 2009 examination opined that the 
Veteran's right arm disorders were unrelated to her left 
upper extremity disorder.  In support of her opinion, the 
examiner stated that no medical literature supported the 
Veteran's theory of causation, and indicated that a VA 
physician agreed with her conclusion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion).  

On the other hand, the Board finds the Veteran's own 
statements to be persuasive, and to be of probative value.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (noting that 
the Board must account for the evidence it finds persuasive 
or unpersuasive).  As previously discussed, the Veteran is a 
medical professional.  Moreover, she is highly competent to 
testify to the basic assertion supporting her claim - that 
the undisputed disability manifested in her left upper 
extremity caused her to favor her right arm, and thereby 
develop a right arm disability.  This is a credible theory of 
causation given her professional midwifery duties, which 
involve lifting and weight bearing.  

Resolving all doubt in the Veteran's favor, the Board finds 
that right Dupuytren's contracture and carpal tunnel syndrome 
is related to service-connected left wrist disorder.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

An increased rating for the Veteran's service-connected left 
distal scaphoid/spontaneous rupture of flexor carpi radialis 
is denied.    

Service connection for Dupytren's contracture and carpal 
tunnel syndrome of the right upper extremity is granted.    


REMAND

The Board finds that referral for extraschedular 
consideration for the service-connected left distal 
scaphoid/spontaneous rupture of flexor carpi radialis is 
warranted.  See 38 C.F.R. § 3.321 (b)(1) (2009).  The 
evidence of record shows that the Veteran's left wrist 
disability has affected her usual occupation as a nurse 
practitioner and midwife.  Specifically, during the January 
2009 VA examination, the Veteran indicated that she was 
currently unemployed because she "need[ed] two functional 
hands to practice medicine."  Therefore, on remand, her 
claim should be  referred to the Director, Compensation and 
Pension Services, for consideration of an extraschedular 
disability.
 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In a May 2009 rating decision, the RO granted service 
connection for mixed connective tissue disease.  The Veteran 
maintains that a bladder/kidney disorder is secondarily 
related to that disorder, and is directly related to her 
service.  

The January 2009 VA examiner opined that the Veteran's 
bladder/kidney disorder was likely unrelated to her 
connective tissue disease.  However, there is no medical 
evidence of record addressing whether the bladder/kidney 
disorder relates directly to service.  As service treatment 
records indicate treatment for a bladder disorder during 
service, the Board finds an additional VA compensation 
examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Refer the Veteran's claim to the 
Director, Compensation and Pension 
Services, for consideration of an 
extraschedular disability rating for 
her service-connected left distal 
scaphoid/spontaneous rupture of 
flexor carpi radialis.

2.	The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature, 
severity, and etiology of her 
bladder/kidney disorder.  The claims 
file must be made available to and 
reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be 
recorded in full.  

The examiner should then provide an 
opinion as to whether it is at least 
as likely as not (probability of 50 
percent or greater) that the 
Veteran's bladder/kidney disorder 
relates either directly to service, 
or relates secondarily to her 
service-connected mixed connective 
tissue disease.  

If service-connected mixed connective 
tissue disease aggravates (i.e., 
permanently worsens) a bladder/kidney 
disorder, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.

Any conclusion reached should be 
supported by a rationale.  

3.	The RO should then readjudicate the 
issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, the RO should issue a 
Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue.  An appropriate period of 
time should be allowed for response 
by the Veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


